Citation Nr: 9934310	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-34 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
left total knee replacement, currently evaluated at 60 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran had verified active duty from October 1952 to May 
1954.  He also had some active duty for training, including, 
apparently, a period from July 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which initially denied a rating in 
excess of 30 percent for the veteran's left knee disability.  
His disability rating was subsequently increased to 60 
percent by a rating decision dated in October 1996.  However, 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 60 percent remains in 
appellate status. 

Further, in May 1997, the Board remanded the issue to the RO 
for further development, in part, on the basis that the issue 
of a total rating was inexplicably intertwined with the 
increased rating issue.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of constant pain, 
numbness, stiffness, and he used a cane and/or motorized 
wheelchair for mobility.

3.  Current objective findings of the veteran's left knee 
disability include a recent range of motion of 0-135 degrees, 
excellent stability, and X-ray evidence showed no evidence of 
complications associated with a left total knee replacement.

4.  The veteran has a single service connected disability 
rating for a left total knee replacement evaluated at 60 
percent disabling.

5.  The veteran has not worked full-time since 1982 and has a 
8th grade education.  He has experience as a truck driver.

6.  The veteran's single service-connected disability does 
not render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for postoperative left total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5257, 5260, 
5261 (1999). 

2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) by virtue of his statements that he 
has incurred an increase in his service-connected disability.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  Further, 
the Board finds that all relevant facts have been properly 
developed and no additional assistance to the veteran is 
required to comply with the duty-to-assist mandated by 
38 U.S.C.A. § 5107(a).  

I.  Entitlement to an Increased Evaluation for Post Operative 
Left Total Knee Replacement

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's left total knee replacement 
under DC 5055.  The Board will also consider DCs 5003, 5010, 
5256, 5257, 5260, and 5261 for arthritis, knee ankylosis, 
knee impairment, and limitation of motion.  Arthritis due to 
trauma under DC 5010 substantiated by X-ray findings is rated 
as degenerative arthritis under 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(1999).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Under DC 5055, replacement of either knee joint with a 
prosthesis warrants a 100 percent evaluation for a 1-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for 1 month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  A 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261 or 5262.  The minimum evaluation under this 
code is 30 percent.  38 C.F.R. § 4.71a, DC 5055 (1999).

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  The motion of the knee is 
considered full where extension is to 0 degrees and flexion 
is to 140 degrees.  38 C.F.R. § 4.71, Plate II (1999).

Finally, the Board notes that under 38 C.F.R. § 3.321(b)(1), 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned. 

Historically, service connection was granted originally for 
status post medial meniscectomy, left knee with degenerative 
arthritis by rating decision dated in December 1982 and a 10 
percent evaluation was assigned thereto.  The evaluation was 
subsequently increased to 20 percent, and then to 30 percent, 
with several periods of 100 percent due to hospitalizations 
and surgeries.  A total left knee replacement was performed 
in April 1991, and he underwent a revision in November 1993.  
In February 1995, the veteran requested an increased 
evaluation for his left knee disability, which was initially 
denied, but later increased to 60 percent effective January 
1995.  The veteran continues to challenge this disability 
rating.  

Medical records reveal that the veteran underwent a revision 
of the knee joint in November 1993.  Outpatient and hospital 
records also show on-going treatment for a variety of medical 
problems including diabetes, coronary atherosclerosis, 
chronic obstructive pulmonary disease, deficiency anemia, 
hyperplasia of the prostate, tobacco use disorder, coronary 
vessel aneurysm, pain in the shoulder, and disc disease of 
the lumbar spine, but contain little to no mention of left 
knee treatment.

A February 1994 X-ray report of the left knee showed evidence 
of a total knee arthroplasty.  The hardware was intact, 
alignment was anatomic, and visualized bony structures 
appeared to be somewhat osteopenic.  Subsequent X-rays 
revealed no evidence of loosening or hardware failure and 
bone mineralization was reported as normal.  A December 1998 
X-ray revealed post-operative changes following a total knee 
arthroplasty.  There was no evidence of joint effusion, 
prosthetic loosening, or significant interval change in 
appearance of the tibial tray.  

In a May 1999 VA general medical examination report, the 
veteran related that he worked for about a year as a truck 
driver in 1981 and had been unemployed since that time.  He 
was noted to have multiple medical problems including 
diabetes, hemorrhoidectomy, and prostate problems.  An in-
service left knee injury and subsequent surgeries, including 
a total knee replacement, were noted.  He complained of a 
complete loss of coordination and extreme pain in both his 
knees and legs.  He presented to the examination in a 
motorized wheelchair and had difficulty getting up.  He 
described a constant sharp, burning sensation in his legs and 
reported that the knees tended to give away.  He reported 
stiffness in both knees but denied swelling or hot, tender 
joints.  He related numbness and tingling in his legs, 
dizziness and loss of balance, shortness of breath, a 
constant, chronic cough, significant chest pain, 
constipation, occasional heartburn, urinary frequency, tennis 
elbow, numbness of his hands and feet, tension, anxiety, and 
depression, and fatigue, weakness, and insomnia.

Social history indicated that the veteran had been married 
twice, with both marriages ending in divorce.  He had three 
children with his wives and three illegitimate children.  He 
smoked three packs of cigarettes per day and stopped drinking 
in 1965.  He had an 8th grade education.  Physical 
examination revealed that the veteran looked older than his 
stated age and was in a mechanized wheelchair.  He was alert 
and cooperative.  Examination of the extremities revealed no 
clubbing, cyanosis, or pedal edema.  There was an extensive 
scar on the medial aspect of the left leg.  Range of motion 
of the left knee was limited to 90 degrees flexion and 170 
degrees of extension.  The right knee range of motion was 
normal.  The veteran was noted to be quite incoordinated in 
his hands and legs and sensory loss in the stocking 
distribution of both feet was noted.  Muscle atrophy was 
reported in the lower extremities.  The clinical diagnoses 
included left knee prosthesis, diabetes mellitus, poorly 
controlled, diabetic neuropathy, bilaterally, chronic 
obstructive pulmonary disease, gastroesophageal reflux, and 
severe depression with tension and anxiety.

In a June 1999 VA joints examination report, the veteran 
reported that he injured his knee in service and underwent a 
meniscectomy in 1981.  In 1990, he underwent a total knee 
replacement arthroplasty and had a revision in 1993.  He 
complained of constant pain in the left knee and anterior 
aspect of the left thigh.  He used a cane to ambulate and 
estimated that he was on his feet 9 out of 24 hours per day.  
He had to go up and down stairs one at a time.  He denied 
swelling or crepitus but reported that the knee gave way 
occasionally and was aggravated by a fan and cool weather.  

Physical examination revealed that the veteran walked with a 
slow, hesitant gait but there was no limp.  He had tenderness 
about the entire knee.  Range of motion was noted at 0 to 135 
degrees and he did not complain of pain during movement.  
Quadriceps were 36 cm. on the right and 35 cm. on the left.  
The stability was reported to be "excellent" and he had 0.5 
cm. of laxity in the anterior-posterior plane but excellent 
stability in the medial-lateral plane.  His reflexes, 
sensation, and circulation were intact throughout the left 
lower extremity.  There was no objective evidence that 
weakened movement, fatigue, pain, or loss of coordination 
cause any limitation of motion in his left knee.  A June 1999 
X-ray report showed a total knee arthroplasty without 
evidence of complications.  

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a higher than 60 percent 
rating for a left knee disability is warranted.  

Specifically, the Board finds that the objective findings of 
the veteran's left knee disability do not warrant more than a 
60 percent evaluation under DCs 5256, 5257, 5260, or 5261.  
In evaluating the veteran's left knee disability, the Board 
notes that the recent clinical findings do not disclose that 
the veteran has ankylosis of the knee; therefore, there is no 
basis on which to grant an evaluation under DC 5256.  Even if 
the veteran demonstrated extremely unfavorable ankylosis of 
the knee, no higher than a 60 percent evaluation would be 
available under this rating code.  Moreover, an evaluation 
higher than 60 percent is not available under DC 5257, DC 
5260, or DC 5261.  Finally, the Board also notes that a 60 
percent evaluation is the highest evaluation available under 
DC 5055, except for the one year period following 
implantation of a prosthesis.  

In addition, the Board observes that the veteran has 
complained of, and examination has disclosed, pain in the 
area of the left knee.  As directed in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board has considered functional 
loss due to pain, under 38 C.F.R. § 4.40 (1998), and 
weakness, fatigability or incoordination of the left knee, 
pursuant to 38 C.F.R. § 4.45 (1998).  However, in light of 
the recent evidence showing fairly normal range of motion of 
the left knee, as well as the objective medical evidence 
indicating that the veteran's left knee is stable and without 
complications from the total knee replacement, and the 
absence of any objective medical findings of weakness, 
fatigability or incoordination of the left knee, the Board 
finds that the veteran's left knee disability does not 
demonstrate such pain, weakness, fatigability or 
incoordination as would constitute functional impairment 
warranting a higher evaluation under the criteria of 38 
C.F.R. §§ 4.40 and 4.45.  Accordingly, while the record 
clearly establishes that the veteran has experienced episodes 
of pain, the Board concludes that the veteran's service-
connected right ankle disability is appropriately compensated 
by the assignment of a 60 percent disability evaluation and 
the schedular criteria for a rating in excess of the 
currently assigned 60 percent disability evaluation is not 
warranted.    

Nonetheless, recognizing the 60 percent limitation under the 
rating schedule, the Board will consider whether the 
veteran's disability is outside of the regular schedular and 
should be so compensated.  As noted above, under 38 C.F.R. 
§ 3.321(b)(1), where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  However, in this case, neither frequent 
hospitalization nor marked interference with employment, 
beyond that contemplated in the regular schedular provisions, 
due to the veteran's service-connected left knee disability 
is demonstrated.  In this regard, while the evidence suggests 
that the veteran is somewhat limited in activities, the 
evidence indicates that he suffers from multiple nonservice-
connected medical problems, which form the basis of nearly 
all his complaints and treatment.  Outpatient treatment 
records indicate little to no treatment for a left knee 
disability.  Further, there is no evidence of any 
hospitalizations since the veteran's November 1993 revision.  
Therefore, there is no basis on which to find that 
application of the regular schedular standards is impractical 
due to frequent hospitalizations.  Accordingly, the Board 
concludes that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  

The Board has considered the veteran's written statements 
that his left knee disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability warrants no greater 
than a 60 percent evaluation.

II.  Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability Due to Service-Connected 
Disability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1999).

In this case, the veteran does have a single disability rated 
at 60 percent.  Specifically, he has a left knee disability 
currently evaluated at 60 percent disabling.  However, a 
single rating of 60 percent for a service-connected 
disability is not the end of the inquiry.  The threshold 
question is whether the service-connected disability is 
sufficient, in and of itself, to render the veteran unable to 
secure or follow a substantially gainful employment.  

In a June 1998 Social and Industrial Survey, the veteran was 
noted to live with a friend in a double-wide trailer on a 
rural, isolated street.  He was service-connected for a knee 
disability and was also diagnosed with diabetes mellitus, 
emphysema, asthma, hemorrhoidectomy, status-post 
transurethral resection of the prostate, history of 
pancreatitis, history of peptic ulcer disease, and a heart 
valve problem.  He denied a psychiatric history.  He was born 
in Massachusetts in October 1932 and had five grown children, 
all living out of state.  He completed the 8th grade, and 
served on active duty from 1952-54 and from 1981-82, with 
additional service in the Army Reserves and National Guard.  

With respect to work history, the veteran had a difficult 
time with dates of employment, sequences, names of companies, 
or names of supervisors.  He apparently worked as a truck 
driver from 1954-1981, then apparently in a textile factory, 
and then at transportation company.  He related that his knee 
and back gave way at work and he fell and injured his rectum.  
He indicated that he was fired the day after he returned from 
the hospital.  Thereafter, he worked at a division of Hertz 
Penske but left when his knee continued to bother him.  He 
reported that he had been unable to work and had not sought 
employment since 1983.  He described his typical day as 
tolerating constant pain, walked with a walker, and had 
difficulty sitting for long periods.  He left the house to 
shop occasionally and for medical appointments.  Someone was 
hired to do the yard work and heavy lifting and he had 
difficulty getting in and out of the tub but had assistance.  
He was able to complete his activities of daily living.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disability, as well as all applicable regulations, the Board 
finds the evidence does not demonstrate that his service-
connected disability is sufficient to render it impossible 
for the average person or for the veteran individually to 
secure and follow any substantially gainful occupation.  As 
noted above, the veteran was born in October 1932 and has a 
8th grade education.  He listed a left knee disability 
(service-connected) and lumbar disorder (not service-
connected) in the original disability application as the 
disabilities that precluded him from working and stated that 
he last worked full time in 1982.  In evaluating the 
veteran's claim, the Board stresses that only disabilities 
stemming from the service-connected condition, namely a left 
knee disability, may be considered.  The Board also notes 
that the veteran has multiple medical problems, which are not 
shown to be related to his service connected disability or 
otherwise service connected at this time.  

In this case, the clinical evidence of record suggests that 
the veteran's multiple nonservice-connected disabilities are 
the primary reason he is unable to work.  Significantly, he 
has been treated for, among other things, diabetes, coronary 
atherosclerosis, chronic obstructive pulmonary disease, 
deficiency anemia, hyperplasia of the prostate, tobacco use 
disorder, coronary vessel aneurysm, pain in the shoulder, and 
disc disease of the lumbar spine.  These disorders form the 
basis for all or nearly all his medical treatment.  Moreover, 
he reported that he stopped working in 1983, some eight years 
prior to the time that his left knee deteriorated to the 
point of requiring a total knee replacement.  In addition, 
the Social and Industrial Survey determined that the veteran 
only worked two weeks after returning from an on-the-job 
injury which was not directly related to his service-
connected left knee disability.  Finally, although the 
veteran reported significant problems with his left knee, the 
medical evidence (outlined in detail in the veteran's 
increased rating discussion above), showed that his left knee 
was stable and that he had had very little to no treatment 
for the left knee disability.  Thus, it is the Board's 
determination that the veteran is not precluded from 
performing a substantially gainful occupation as a result of 
his service-connected cervical spine disability.  
Accordingly, entitlement to a total disability rating based 
on individual unemployability is not warranted. 

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorder, without 
regard to any nonservice-connected disorders or advancing 
age, make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
He has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veteran's rated 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (1998); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The veteran's left knee disability is not, in 
the Board's determination, so severely disabling as to render 
him or the average person similarly situated unable to secure 
and follow substantially gainful employment, nor does the 
evidence of record reflect that this condition would render 
him individually unable to follow a substantially gainful 
occupation.  

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorder, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.


ORDER

The claim for entitlement to an increased evaluation for post 
operative left total knee replacement, currently evaluated at 
60 percent disabling, is denied.

The claim for entitlement to total disability evaluation 
based on individual unemployability due to a service-
connected disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

